Matter of Elijah N. (2017 NY Slip Op 00731)





Matter of Elijah N.


2017 NY Slip Op 00731


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Sweeny, J.P., Acosta, Moskowitz, Kapnick, Kahn, JJ.


2980

[*1]In re Elijah N., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Julie Steiner of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about August 25, 2015, which adjudicated appellant a juvenile delinquent upon a finding that he committed acts that, if committed by an adult, would constitute the crimes of burglary in the first degree, criminal possession of a weapon in the fourth degree, criminal mischief in the fourth degree, menacing in the second degree, and attempted assault in the second and third degrees, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and placing him on probation. This was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]), given defendant's extremely violent conduct in the underlying incident and the negative factors in his background, including his poor disciplinary and academic record at school. An adjournment in contemplation of dismissal would not have provided a sufficient period of supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2017
CLERK